 266DECISIONSOF NATIONALLABOR RELATIONS BOARDServis Equipment CompanyandInternational Union,UnitedAutomobile,Aerospace&AgriculturalImplementWorkers of America-UAW. Case16-CA-4541July 18, 1972Decision and orderBY MEMBERSFANNING,KENNEDY, ANDPENELLOOn April 27, 1972, Trial Examiner James T.Rasbury issued the attached Decision in this pro-ceeding.Thereafter, the Respondent and GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthatRespondent Servis Equipment Company, Dal-las,Texas, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Trial Examiner: This proceeding washeard in Dallas, Texas, on March 1, 1972. The originalchargewas filed on November 2, 1971, and the firstamended charge was filed on January 25, 1972, by theInternationalUnion, United Automobile, Aerospace &Agricultural Implement Workers of America-UAW, herein-after referred to as the Union. The complaint alleges thatServis Equipment Company (Respondent) has engaged inunfair labor practices affecting commerce within themeaning of Sections 8(a)(1) and (5) and 2(6) and (7) of theNational Labor Relations Act, as amended, 29 U.S.C. 151,et seq.,hereinafter called the Act. Upon the entire record inthe case, the appearance and demeanor of the witnesses,oral argument and the briefs, the Trial Examiner makes thefollowing:FINDINGS OF FACT1.JURISDICTIONRespondent is a corporation duly organized under andexisting by virtue of the laws of the State of Texas where itmaintains a place of business in Dallas, Texas. Respondentis engaged in the business of manufacturing and distribut-ing agricultural implements and machinery. During thepast year the Respondent in the course and conduct of itsbusiness sold and distributed products valued in excess of$100,000, of which products valued in excess of $50,000were shipped directly to States other than the State ofTexas. The complaint alleges, the answer admits, and Iherewith find the Respondent to be an employer engagedin commerce within the meaning of the Act. The complaintalleges, the answer admits, and I herewith find that theUnion is a labor organization within the meaning of theAct.11.THE UNFAIR LABOR PRACTICESA.TheIssuesThere are two issues to be resolved: (1) Did theRespondent violate Section 8(a)(1) and (5) of the Act byfailing to sign a labor agreement on October 13, 1971? (2)Did the Respondent violate Section 8(a)(1) and (5) of theAct by its unilateral conduct in advising the Union onNovember 19, 1971, its intention of increasing employeewages effective November 15, 1971?B.The Negotiating SessionsThe Unionrepresents the production and maintenanceemployees of the Respondent at their Dallas plant and hassinceMarch 1968 at which time the Union was certifiedfollowing a Board-conducted election on December 1,1967.Laboragreementswere thereafter successfullynegotiatedby theRespondent and the Union,themostrecent of which was due to terminateby itsterms onNovember 7, 1971. The negotiations,with which we arehere concerned,were in connection with the efforts of theparties to conclude a new agreement.The first negotiating session was held on October 8,1971, attendedby John Price, W.C. Smith,Jr., and RoyWest, on behalf of the Respondent,with John Price as theprincipal spokesman.Carl Tillery,an International repre-sentative for the Union was the Union's principal spokes-man and he was assisted by employees Kinny, Adams,Garcia, and Williams. At the first negotiating session, theUnion raised questions concerning the application ofcertain"insurance"changes;' the parties discussed theplacement of bulletin boards that were to be available forthe use of the Union;there was discussion concerning themanner in which union members dues were deductedduring the vacation period;and the economic offer.iA careful reading of the record will indicate some confusion betweensignificant in a resolution of the issues raised by the pleadings As will be"pension" changes and "insurance" changes. However, this is notdeemedseen, the only realconflict relatesto the wageincrease198 NLRB No. 47 SERVIS EQUIPMENT COMPANY267The following letter (G.C. Exh. 3) dated September 15,1971, had been sent to the Union: 2Mr.Vernon PolsonInternationalRepresentativeInternational Union, UAW400 South Zangs Boulevard310 Oak Cliff Bank TowerDallas, Texas 75208Dear Mr. Polson:EffectiveNovember 12, 1971, the Company proposesto raise wages 6.5 percent across the board.Effective January 1, 1972, the Company proposes toamend the pension plan in two ways:1.Increasebenefits 20 percent for all employeeswho make up to $6600.00 per year and with lessincrease for those making over $6600.00, graduat-ed to approximately 16 percent.2;Permitting voluntary contributions to thepension plan by individual employees.This proposal is based upon the fact the present wagefreeze isdue to expire November 12, and upon theadditional contingency the law will permit the actionproposed.RESPECTFULLY,/s/ JOHN EDWARD PRICEThe record testimony does not indicate any extendeddiscussion of any of the matters raised at the October 8bargaining session.The firstsession lasted less than anhour and October 13 was fixed for the next meeting, as therepsective representative parted under amiable circum-stances.At the next bargaining session on October 13 the partieswere represented by the same people except that employeeKinney was not present. The evidence is clear that therewas some minimal discussion on noneconomic contractlanguage and while the Union was not entirely "happy" itaccepted "the contract as is" and then presented to theRespondent what it felt was appropriately drafted contractlanguage"accepting" the Respondent's economic offer asset forth in the Company's September 15 letter. TheUnion's "acceptance" (G.C. Exh. 5) was as follows:its signature and shall continue in effect for one yearthereafter,at which time it shall terminate.IN WITNESS WHEREOF,the parties hereto executedthis AgreementSERVIS EQUIPMENT COMPANYINTERNATIONAL UNION,UNITEDAUTOMOBILE AEROSPACEANDAGRICULTURALIMPLEMENTWORKERS OF AMERICA,(UAW)Upon receiving the Union's Appendix A-3, the Companystated that it would have to study the Union's proposal.Mr. Price said, "Oh, no, I can't do this.Ican't sign this."The Union urged Mr. Price "to go ahead and sign and tosettle this thing," but Mr. Price indicated that it was goingto be necessary to study the government's wage regulationsfurther before he could agree. The meeting broke up withiindications from the Respondent's spokesman that hewould let the Union know in the very near future just whattheCompany would do. According to Mr. Tillery themeeting broke up with a cordial good-bye and he indicatedtoPrice that he would be expecting to hear from theCompany.The Union next received a letter dated October 25 fromiMr. Price which read as follows (G.C. Exh. 4):Mr.Carl TilleryInternational RepresentativeInternationalUnion, UAW400 SouthZangs Boulevard310 Oak CliffBank TowerDallas,Texas 75208RE:ServisEquipmentCompanyAGREEMENTAPPENDIX A-3Effective November 12, 1971, rates will be increased 6.5percent across the board for all hourly rated shopemployees.Effective January 1, 1972, the Pension Plan will beamended as follows:1.Increase benefits 20 percent for all employeeswho make up to $6600.00 per year and with lessincrease for those making over $6600.00, graduat-ed to approximately 16 percent.2.Permitting voluntary contributions to thepension plan by individual employees.This Agreement shall become effective on the date ofDear Mr.Tillery:After an exhaustive study of all the informationavailable about the wage freeze and the proposedprogram under Phase II, I have reached the followingconclusion.Wages will not be frozen, that is we can make someadjustment. But on the other hand we will be restrictedin what we can do. How much we can raise wages willdepend on guidelines to be issued by the Pay Boardbefore November 14.Ifwe have no such guidelines by November 14, we willreview the situation again and try to make adjustmentsaccording to our best understanding of what the overallprogram will allow us to do.2Although the letter was addressed to Mr Poison, the evidence is cleartime in the handling of the union affairs with Respondent, because of Mrthat it was receivedby Mr Tillerywho had relieved Mr Poison about thisTolson's illness 268JEP/ddDECISIONSOF NATIONALLABOR RELATIONS BOARDRESPECTFULLY,/S/ JOHN EDWARD PRICEBoth theUnionand Respondent confirm that there wereeffortsmade by each partyto reach one another bytelephone during thisperiod butneither was successful.Each time telephone calls were made or returned therespective parties were out of the office.The Union nextreceived a letterdated November 19, 1971, which read asfollows(G.C. Exh. 6):Mr.Carl TilleryInternational RepresentativeInternationalUnion, UAW400 South Zangs Boulevard310 Oak CliffBank TowerDallas,Texas 75208Re: Service EquipmentCompanyDear Mr.Tillery:In line withmy previousdiscussions,the companyproposes to increase wages 5.5 percent effectiveNovember15, 1971. It is anticipated that the employeeswill receivethisincreasein the pay checks they willreceiveon Wednesday, November 24. Thischange is inline with our understanding of what is required undertheWage Stabilization Act.We alsoproposetomake the pension change wepreviouslydiscussed.RESPECTFULLY,PRICE,LANDA &ASSOCIATES/s/ JOHN EDWARD PRICEThere is no evidence to clarify "previous discussions."October 13was the last date on which discussion hadoccurred.It is on these undisputed facts that the GeneralCounsel is contending the Respondent has violated Section8(a)(1) and(5) by, first,refusing to sign the agreed-uponcontractand, secondly, by unilaterallyinstituting changeswithout discussions with the certified bargaining represent-ative.C.AnalysisThisrecord is inadequate to support a finding that thepartieswere ever in complete agreement.The GeneralCounsel argues that the conduct of the Respondent wasshallow and wholly inadequateto begood-faith bargain-ing. The General Counsel contendsthe Unionaccepted theCompany'sproposal,at which point,he argues,the partieshad a contract and, followingtheH. J. Heinz Companycase,3 the Respondent was required to affix its signaturethereto,but I cannot agree.A careful reading of theRespondent's proposal to the Union dated September 15,1971, clearlyindicates there were two contingencies.First,that the wagefreezewould expire in November andsecondly,upon the additional contingency that the lawwould permitthe actionproposed. These twocontingencieswere completelyomitted at the time the Union offered toaccept the Company's proposal.The differences weresignificant and material.These differenceswere immedi-ately noticed bythe Respondent who indicated that furtherconsiderationand studyof the government'sWageStabilizationRegulationswould be necessarybefore theRespondentcould acceptthe Union's proposal.It is true asthe General Counsel pointsout that Section8(d) of the Actrequires"execution of a written contract incorporating anyagreementreachedifrequestedby either party" (emphasissupplied),but it must be first established that an agreementwas reached.In theHeinzcase,supra,itwas "concededthat although petitioner has reached agreement with theUnion concerning wages, hours and working conditions ofthe employees,ithas nevertheless refused to sign anycontract embodying the terms of the agreement."The issuein the instant case is not whether Respondent is unwillingto sign an agreed-upon instrument,butrather:Was therean agreement."While it mightbe argued that essentiallytheUnionacceptedtheCompany'sproposal and theCompanywas negotiating in bad faith by refusing to agreeto"the economics"of that whichthey had earlierproposed,when considered in light of the unknown factorsinsofar as the wage freeze was concerned on October 13, Iam of the opinion thatthe Companyhad a perfect right toindicate thattheywished to consider the matter further. Ifind,therefore, that the GeneralCounsel has not sustainedhis required preponderance of the proof that there was anagreementon October13 and thus the Respondent did notviolate Section 8(a)(1) and(5) of the Actin refusing to affixitssignature to a labor agreement as alleged in thecomplaint.However,theconduct of RespondentCompany inadvisingtheUnion by letter dated November 19, 1971(G.C.Exh.6)and its subsequent action of actuallygrantingthe 5.5-percent wage increase without furtherbargaining or discussionwith the Unionisviolative ofSection 8(a)(1) and(5) of the Act.Respondent argues thatby advising the Union on November19 that it intended togrant the 5.5-percent wage increase effectiveNovember 15,which increase would be reflected in the paycheck receivedon November 24, that thiswas adequate notice to theUnion and the Union'sfailure to complain about theCompany'saction amounted to acquiescense. I cannotagree.November 19, 1971, was a Friday andwhile there isno indication in the record of the date the letter wasactuallyreceived,it seems reasonable to assume that itscontents were not known to the Union untilMonday,November 22. Thiswas not adequate or reasonable noticefrom whichone could even remotely draw an inference ofunion acquiescence, merely becausethe Uniondid not takeaction upon receipt of the letter.Even if the Respondent'sletterhadbeen received and its contents known onSaturday, November20, an inference of acquiescence isnotwarranted.The unilateralwage change by theRespondent was violative of Section 8(a)(1) and(5) of theAct. TheRespondent argues that its action of announcing3H T. Heinz Company vNLRB , 311 U S 514 SERVIS EQUIPMENTCOMPANYthewage increase was only taken after an impasse hadbeen reached and thus was not violative of the Act.Deciding exactly when and under what circumstances animpasse occurrs is a somewhat illusive and nebulousdetermination to make. However, it must be a reasonableconclusion from all the facts. In this case I have found thatthe parties were not in agreement on October 13 (their lastface-to-face negotiating session), and the parties partedwith indications that the Company would be in touch withtheUnion. Only two negotiating sessions had been held.Between October 13 and November 19 both parties admittherewere three or four phone calls made, but neitherTillery or Price was successful in talking to one another.There was one letter written by Respondent to the Union(G.C.Exh. 4), but it had an indefinite quality withovertones to the effect that the Company would be intouch with the Union as soon as the pay board announcedthe proposed regulations. Viewing these uncontrovertedfacts, it is not reasonable to conclude that the parties hadirreconcilable differences after exhaustive good-faith bar-gaining. Bargaining sessions had been neither numerous orintensive.The evidence is indicative of a prevailingconciliatorymood. The passage of time stemmed largelyfrom the necessity to await publication and clarification oftheWage Stabilization rules. The Fifth Circuit has definedimpasse as "a state of facts in which the parties, despite thebestof faith, are simply deadlocked."4 This factualsituation fails to qualify as an impasse. The Union must begiven a reasonable opportunity to perform the role ofrepresentation conferred on it by the Act and theRespondent's unilateral conduct in bypassing the Unionwas an obvious act to undermine and weaken the Union'sposition.As indicated previously, I find Respondent'sconduct of forthwith advising the Union of its intent togrant a 5.5-percent wage increase to be violative of Section8(a)(1) and (5) of the Act.III.THEEFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with Respondent's opera,tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.IV.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take affirmative action designed toeffectuate the policies of the Act.Having found that Respondent violated the Act byfailing to bargain with the Union before announcing a 5.5-percentwage increase, it will be recommended thatRespondent cease and desist from altering the wages,hours, and general working conditions of the employees in4 N L R B v. Tex-Tan,Inc, 318 F 2d 472, 482, (C A 5, 1963)5 In the event no exceptions are filed asprovided by Sec. 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,recommendations,and recommended Order herein shall, as269the bargaining unit represented by the Union, except to theextent and in the manner legally permissible after full andcomplete collective bargaining with the certified bargain-ing representative of the employees. Nothing herein,however, shall be construed to diminish or in any waydecrease the wages that are currently being paid Respon-dent's employees. I shall further recommend that Respon-dent be ordered to bargain collectively with the Union,upon request, with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment of the employees; and upon reaching agreement thatthe terms thereof be embodied in a signed agreement.On the basis of the foregoing findings and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent,ServisEquipment Company, isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The InternationalUnion,United Automobile Aero-space& Agricultural Implement)Workers of Amen-ca-UAW,isa labor organization within the meaning ofSection 2(5) of the Act, and Carl Tilleryis an agent of saidUnion within the meaning of Section2(13) of the Act.3.All production and maintenance employees includ-ing truckdrivers,but excluding office clerical employees,technical employees,professional employees,guards andsupervisorsasdefined in the Act,constitute a unitappropriate for collective bargaining within the meaning ofSection 9(b) of the Actand the labor organization set forthin the paragraph numbered 2 immediately above is theexclusive representative of the employees in an appropriateunit.4.By its unilateral act of advising the Union by letterof its intent to increase the wages of employees in theheretofore found appropriate unit,thereby unlawfullydepriving the Union of its lawful right to bargain andrepresent the employees,Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and(7) of the Act.6.TheRespondent has not committed other unfairlabor practices as alleged in the complaint.Upon the foregoing findings of fact,conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDERSRespondent, Servis Equipment Company, its officers,agents, successors, and assigns, shall:1.Cease and desist from unilaterally granting wageincreases to bargaining unit employees.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Upon request bargain with the Union concerning allmatters relating to general wages and hours and workingprovided in Sec 102 48 of the Rules and Regulations, be adopted by thesaidBoard and become its findings, conclusions, and order, and allobjections thereto shall be deemed waived for all purposes. 270DECISIONSOF NATIONALLABOR RELATIONS BOARDconditions and upon reaching agreement embody theterms thereof in a written instrument to which the partiesaffix their signature.(b) Post at its place of business in Dallas, Texas, copiesof the attached notice marked "Appendix."6 Copies of saidnotice on a form to be provided by the Regional Directorfor Region 16, after being duly signed by Respondent'srepresentative, shall be posted by it immediately and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 16, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith.?6 In the event the Board'sOrder is enforced by a Judgment of the UnitedStatesCourt of Appeals, the wordsin thenotice reading "Posted by Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "7 In the eventthis recommended Order is adopted by the Board afterexceptions have been filed, this provisionshall be modifiedto read. "NotifytheRegionalDirector for Region16, in writing,within 20 days from thedate of thisOrder,what stepstheRespondent has takento complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT make unilateral changes in wages,rates of pay, hours of employment, or other terms andconditions of employment of our employees in theappropriate unit described below, or fail or refuse,upon request, to meet and bargain collectively with theInternational Union, United Automobile, Aerospace &Agricultural Implement Workers of America-UAW, asthe exclusive bargaining representative of our employ-ees in said unit which is described as follows:Allproductionandmaintenance employeesincluding truckdrivers,but excluding officeclerical employees, technical employees, profes-sionalemployees, guards and supervisors asdefined in the Act.WE WILL NOT in any like or relatedmanner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WE WILL upon request bargain with the above-named Union as the exclusive representative of allemployees in the bargaining unit described above withrespect to rates of pay, wages, hours and other termsand conditions of employment and if an understandingisreached embody such understanding in a signedagreement.SERVIS EQUIPMENTCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of postingand must notbe altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to theBoard'sOffice, 8A24Federal OfficeBuilding,819 TaylorStreet,FortWorth,Texas 76102, Telephone 334-2921.